Citation Nr: 0507519	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1988 to 
October 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran's claim for service connection for a psychiatric 
disorder (specifically, paranoid-type schizophrenia), was 
first considered and denied by the RO in an unappealed March 
1995 rating decision.  And that decision also considered his 
possible entitlement to service connection for 
post-traumatic stress disorder (PTSD).

The current appeal stems from the more recent June 2001 
determination by the RO that new and material evidence had 
not been received to reopen the claim of service connection 
for a psychiatric disorder.  The June 2001 RO decision also 
adjudicated, on the full merits, a claim for service 
connection for a psychiatric disorder due to an undiagnosed 
illness.  But that adjudication was for this newly raised 
issue, with a different basis of entitlement, apart from the 
previously denied and unappealed claim.  When the veteran 
filed his substantive appeal (VA Form 9) in August 2002, to 
perfect his appeal to the Board, he only mentioned his claim 
for a psychiatric disorder in terms of the previously denied 
PTSD and paranoid schizophrenia.  There was no mention of 
psychiatric disability due to an undiagnosed illness, 
as opposed to known clinical diagnoses.  The issue on appeal, 
therefore, is whether new and material evidence has been 
received to reopen the claim for service connection for a 
psychiatric disorder (inclusive of paranoid schizophrenia and 
PTSD) since this is the only issue on which he perfected an 
appeal to the Board.  38 C.F.R. § 20.200 (2004).



The Board remanded this case to the RO in April 2004 for 
further procedural and evidentiary development.  
Unfortunately, however, still further development is required 
before readjudicating the claim on the full merits (i.e., on 
a de novo basis).  So, for the reasons explained below, after 
reopening the claim, the Board is remanding the case to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder - inclusive of 
paranoid schizophrenia and PTSD.

2.  But additional evidence received since that decision is 
not cumulative or redundant of evidence already of record and 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The March 1995 decision of the RO denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and the claim of service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As explained below, the Board has found the evidence and 
information now of record to be new and material and, 
therefore, sufficient to reopen the claim.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist provisions of 
the VCAA and implementing regulations - particularly since 
the Board's remand in April 2004 was primarily to comply with 
the VCAA.  VA sent the veteran letters in April 2001, and 
more recently in April 2004 following the Board's remand - 
which, taken together, apprised him of his rights in VA's 
claims process with respect to new and material evidence to 
reopen a previously denied service connection claim.  And 
even if, per chance, there was not compliance with the VCAA, 
this is still inconsequential because his claim is being 
reopened and further developed in another remand.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A psychosis, if manifested to a degree of at least 10 percent 
within one year from the date of termination of service, 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of the disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).



If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus - that the credibility 
of the evidence is to be presumed - was not altered by the 
Federal Circuit's decision in Hodge.  Moreover, the evidence 
to be considered is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Analysis

As already indicated, the RO initially denied service 
connection for a psychiatric disorder in March 1995.  The 
veteran had sought service connection specifically for 
schizophrenia and PTSD.  The RO determined there was no 
evidence of any nervous condition during service or of a 
psychosis within the first post-service year; further, that 
there was no diagnosis of PTSD and no evidence of any 
objective stressful situation in service.  

The veteran was informed of the March 1995 decision, and he 
did not appeal.  That was the last final denial of this claim 
on any basis.  So the Board's analysis starts with the 
evidence added to the claims file since that decision.  

The additional evidence added to the record includes a 
notation of a January 31, 2000 appointment at a VA clinic.  
The veteran reported that possibly he was sexually abused in 
service when drunk.  A May 25, 2000 VA clinical entry 
mentions he was physically abused during his childhood; that 
he later suffered the brunt of hostilities from his 
shipmates; and that he was in a job in the Navy well above 
his capacity.  The assessment was that, due to an 
accumulation of pressures, he had a psychotic break in 
service when his ship was fired on from distant gunners and 
was targeted by Scud missiles.  He neither witnessed nor 
incurred serious injury, but because of long-standing 
traumatic incidents before service, he "reacted with PTSD" 
to his experiences during the Gulf War.  According to a June 
29, 2000 VA clinical notation, the diagnosis was paranoid 
schizophrenia, prolonged PTSD.  

When the RO issued its March 1995 decision denying the claim, 
the veteran's description of alleged stressors in service was 
confined to witnessing the exchange of gunfire between enemy 
positions and his ship and to being aboard a ship that passed 
through mined waters in the Red Sea and Adriatic Sea.  But 
the evidence of alleged sexual assault as a trigger for his 
psychiatric disability, and implicitly as a stressor for 
PTSD, was first added to the record after that March 1995 
decision.  

A VA psychiatric examination was performed in May 2001.  The 
examiner recorded the veteran's history that included a 
reference to incidents of sexual abuse during service.  The 
assessment was that the most appropriate diagnosis was 
paranoid schizophrenia rather than PTSD, and the examiner 
suggested a link between paranoid schizophrenia and the 
veteran's alleged service experiences.



The additional evidence does not explicitly establish that 
the veteran has either schizophrenia or PTSD attributable to 
his military service.  However, this evidence, while not per 
se establishing a definitive causal relationship between any 
current psychiatric disorder and an event or occurrence of 
service, does nonetheless provide a "more complete picture" 
of the circumstances surrounding the veteran's psychiatric 
disorder.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Consequently, this evidence is both new and material and his 
claim for service connection for a psychiatric disorder is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder; and 
to this extent, the appeal is granted.


REMAND

The veteran's service medical records (SMRs) are unremarkable 
for evidence of a psychiatric disorder of any sort.  At his 
service separation examination in September 1992, he denied 
experiencing nervous trouble of any sort, and no psychiatric 
defects were objectively noted.  His service personnel 
records disclose that he had about seven months of sea 
service.  His last duty station and major command was aboard 
the USS Philippine Sea (CG 58) from August 1991 to October 
1992.  He was not awarded medals or decorations for combat or 
valor.

In statements received in September 1994 in support of his 
original claim for service connection for a psychiatric 
disorder, the veteran described experiences alleged as 
stressors.  He remarked that he was aware of enemy guns 
firing on his ship and of his ship firing at enemy positions 
on shore.  He indicated he was constantly called to emergency 
general quarters aboard his ship because of the threat of 
being fired upon.  He reported that his ship sailed through 
the Red Sea near Iraq during the Persian Gulf War and through 
the Adriatic Sea during the war in Yugoslavia, and he pointed 
out that these waters were mined.  He provided no specific 
time frames when the exchanges of gunfire purportedly took 
place, nor did he provide any detail about the passage of his 
ship through mined waters.  Thereafter, starting in 2000, he 
began to include sexual abuse during service as a stressor 
and a factor in the onset of his psychiatric disorder.  

The veteran was hospitalized at a VA medical center (VAMC) 
from August 1994 to October 1994.  He was referred there from 
another VAMC where he had displayed questionable psychotic 
symptoms.  The diagnosis was chronic paranoid schizophrenia.  
Additional diagnoses were alcohol dependence and history of 
mixed substance abuse.  The diagnosis of chronic paranoid 
schizophrenia was carried forward in VA medical records 
through 2004.  

As mentioned, the veteran was afforded a VA psychiatric 
examination in May 2001.  The examiner indicated that a 
review of the veteran's medical records included, among other 
documents, a May 30, 1995 report of admission to a VA alcohol 
rehabilitation program.  The examiner made no reference to 
having reviewed the veteran's service medical records.  The 
examiner noted there were times during the examination when 
it was difficult to follow the veteran's train of thought, 
and he added that his logic sometimes seemed delusional.  The 
examiner believed the symptoms the veteran reported tied in 
much better with a diagnosis of schizophrenia rather than 
PTSD.  Although there were indications in the medical record 
the veteran might have experienced sexual abuse incidents in 
the Navy while intoxicated, he did not report such incidents 
to the examiner.  The examiner believed there was a basis for 
considering paranoid schizophrenia service-connected, given 
notations in the record and the veteran's self-report 
regarding his experiences while serving in the Navy in the 
Gulf War.  

Added to the record in May 2004 were Social Security 
Administration (SSA) disability determination and transmittal 
statements.  The veteran was found disabled since October 
1992, under SSA criteria, due to schizophrenia and other 
functional psychotic disorders.  Medical records mentioned 
below accompany the SSA determinations.  

Daniel Palmer, a clinical psychologist, in November 1994, 
observed that the veteran attempted to attribute his 
psychosis to his involvement in the military.  The clinician 
wondered whether the veteran's psychosis might be related to 
serious alcohol and illicit drug abuse.  In this regard, the 
veteran reportedly began to abuse alcohol when he was 13 
years old, and he apparently developed a daily pattern of 
abuse during his adult years.  The impression was paranoid 
schizophrenia versus 
drug-induced psychotic disorder.  

In a report dated in August 2003, the same clinical 
psychologist stated it was extremely difficult to interview 
the veteran, as he experienced difficulty processing 
questions, rambling on and on and offering irrelevant 
information in response to all questions. The clinician 
remarked that the veteran, in addition to psychotic 
symptomatology, had reportedly demonstrated PTSD 
symptomatology and panic attacks.  The veteran indicated he 
had served in "Three Vietnams," mentioning Panama, 
Columbia, and Iraq.  Reportedly, he served in the Navy, 
during which time he was primarily a military policeman.  The 
clinician observed that, if this were true, it was unclear 
how he had been in combat in these areas, though he alleged 
he had seen combat.  The diagnoses were paranoid-type 
schizophrenia, PTSD, and panic disorder.  

Medical nexus evidence is required to link the veteran's 
current diagnoses of schizophrenia or PTSD to alleged 
incidents in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).






In this particular case, the May 2001 VA psychiatric 
examination report linking chronic paranoid schizophrenia to 
service was based on the veteran's unsubstantiated account of 
having been sexually abused while aboard ship.  As well, a 
diagnosis of PTSD was rendered by a VA clinician during 2000, 
but also based on the veteran's self-report of sexual abuse 
during service and on his 
self-report of stressors associated with exchange of gunfire 
with the enemy.  Additionally, a private clinician, although 
rendering a diagnosis of PTSD, at the same time pointedly 
called the validity of that diagnosis into question by 
pointing to inconsistencies in the veteran's account of 
alleged combat stressors.  Moreover, the private clinician, 
while endorsing a diagnosis of paranoid schizophrenia, 
attributed that psychotic disorder to substance abuse, rather 
than to events or occurrences coincident with the veteran's 
military service.  

Having reviewed the record, the Board finds that the current 
evidence - regarding whether the veteran actually has PTSD 
or whether he now has schizophrenia attributable to service 
- is simply too equivocal to grant service connection.  The 
current record, then, does not contain sufficient medical 
evidence of a nexus between his alleged stressors in service 
and his currently demonstrated schizophrenia or his purported 
PTSD.  So a more definitive medical nexus opinion is needed 
concerning this to decide the appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide as much 
detail and information as possible about 
the alleged events at sea when his ship 
exchanged gunfire with the enemy or when 
his ship passed through mined waters.  
Have him provide at least a 60-day time 
frame for these alleged stressors, and 
ask that he identify some approximate 
coastal geographic location bordering on 
the Red Sea or Adriatic Sea where the 
crew was allegedly called to general 
quarters due to gunfire or where the ship 
allegedly passed through mined waters.  
Requiring this level of information and 
detail is not an impossible or onerous 
burden on him.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

2.  Send the veteran a letter apprising 
him of the requirements for establishing 
his entitlement to service connection for 
PTSD based on an alleged personal 
assault.  Also advise him that he can 
identify and/or submit evidence from 
sources other than his service records or 
evidence of behavior changes that may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2003).



3.  Even if the veteran does not respond 
to the questionnaire or if he provides 
insufficient responses, contact the U.S. 
Armed Services Center for Unit Records 
Research (USASCURR).  Ask the USASCURR to 
provide any history of operations of the 
USS Philippine Sea (CG 58) during the 
period from August 1991 to October 1992.

4.  Thereafter, schedule the veteran for 
a VA psychiatric examination to obtain a 
medical opinion concerning the etiology 
of his current schizophrenia.  As well, 
if at least one stressor is objectively 
confirmed, the purpose of the examination 
is to determine whether he now has PTSD 
and, if so, whether it is attributable to 
a confirmed stressor(s).  

As to schizophrenia, the examiner should 
answer the following question:  

Is it at least as likely as not (i.e., a 
50 percent or greater probability) that 
either the veteran's schizophrenia had 
its onset in service, was present within 
the first post-service year, or is 
otherwise attributable to service?  
Please note the italicized legal standard 
of proof in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

If PTSD is diagnosed the examiner should 
specify the confirmed stressor(s) 
supporting the diagnosis.  If it is not 
diagnosed, the examiner should specify 
the criteria for the diagnosis that are 
not met.

And to facilitate making these 
determinations, the claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

5.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  
The SSOC must include recitation and 
discussion of 38 C.F.R. § 3.304(f)(3) to 
the specific facts of this particular 
case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


